
	

113 S503 IS: Sangre de Cristo National Historical Park Establishment Act
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 503
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Sangre de Cristo National Historical
		  Park, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sangre de Cristo National
			 Historical Park Establishment Act.
		2.PurposeThe purpose of this Act is to establish the
			 Sangre de Cristo National Historical Park—
			(1)to help preserve,
			 protect, and interpret the nationally significant historical and cultural
			 resources of the Sangre de Cristo Mountain Range-San Luis Valley region of
			 southern Colorado for the benefit and inspiration of future generations;
			(2)to support the
			 preservation, protection, and interpretation of the urban, rural, and
			 agricultural landscape features of the region;
			(3)to educate the
			 public about—
				(A)nationally
			 significant sites and districts that convey the history of the northern
			 migrations and the other migrations of diverse peoples that settled in the
			 Sangre de Cristo Mountain Range-San Luis Valley region;
				(B)the exploration
			 and development of the region under Spanish rule from 1598 through 1821;
				(C)the history of
			 communities under Mexican rule between 1821 and 1848, the date of the
			 conclusion of the Mexican American War;
				(D)the post-1848
			 settlement history of the area under United States jurisdiction, and the
			 creation of the State of Colorado; and
				(E)the rich and
			 distinctive folklore, religions, and languages of the cultures in the area
			 today; and
				(4)to support and
			 enhance the network of partners, including the State and local governments,
			 private entities, and nonprofit entities, that will engage in the protection,
			 improvement, management, and operation of key resources and facilities in the
			 Park and throughout the National Heritage Area.
			3.DefinitionsIn this Act:
			(1)National
			 heritage areaThe term National Heritage Area means
			 the Sangre de Cristo National Heritage Area established by section 8001 of the
			 Omnibus Public Land Management Act of 2009 (16 U.S.C. 461 note; Public Law
			 111–11).
			(2)ParkThe
			 term Park means the Sangre de Cristo National Historical Park
			 established under section 4.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
			(4)StateThe
			 term State means the State of Colorado.
			4.Establishment of
			 Sangre de Cristo National Historical Park
			(a)EstablishmentSubject
			 to valid and existing rights, there is established in the State a unit of the
			 National Park System to be known as the Sangre de Cristo National
			 Historical Park.
			(b)BoundariesSubject
			 to valid existing rights, the Park shall be comprised of the following cultural
			 and historical sites and byways within the Sangre de Cristo Mountain Range-San
			 Luis Valley region of southern Colorado:
				(1)The Sangre de
			 Cristo Heritage Center, San Luis, Costilla County.
				(2)The Sociedad
			 Proteccion Mutua de Trabajadores Unidos building, Antonito, Conejos
			 County.
				(3)The Fort Garland
			 Museum, Fort Garland, Costilla County.
				(4)The Denver &
			 Rio Grande Antonito Depot, Antonito, Conejos County.
				(5)The Los Caminos
			 Antiguos Scenic and Historic Byway.
				(6)Dario Gallegos
			 House, San Luis, Costilla County.
				(7)Trujillo
			 Homesteads, Alamosa County.
				(8)Pike’s Stockade,
			 Conejos County.
				(9)The portions of
			 the Old Spanish National Historic Trail located in the areas of Alamosa,
			 Conejos, Costilla, Rio Grande, and Saguache counties where the trail crosses
			 federally owned land.
				(c)Additional
			 sites
				(1)In
			 generalAn additional site may not be added to the Park
			 unless—
					(A)the Secretary
			 determines, based on further research and planning, that the site meets the
			 applicable criteria for national significance, suitability, and feasibility;
			 and
					(B)notification of
			 the proposed addition of the site has been submitted to—
						(i)the
			 Committee on Energy and Natural Resources of the Senate; and
						(ii)the Committee on
			 Natural Resources of the House of Representatives.
						(2)StudyThe
			 Secretary shall conduct a study to determine the feasibility of including in
			 the Park additional cultural and historical sites located in the following
			 counties:
					(A)Huerfano
			 County.
					(B)Las Animas
			 County.
					(d)Acquisition of
			 landThe Secretary may—
				(1)acquire land or
			 interests in land within the boundaries of the Park by—
					(A)donation;
					(B)purchase from
			 willing sellers with donated or appropriated funds; or
					(C)exchange;
			 and
					(2)enter into
			 cooperative management agreements in accordance with section
			 3(l) of the National Park System General Authorities Act (16
			 U.S.C. 1a–2(l)).
				(e)Acquisition of
			 water rights
				(1)In
			 generalThe Secretary may acquire water rights by—
					(A)donation;
			 or
					(B)purchase from
			 willing sellers.
					(2)LimitationThe
			 Secretary may not acquire water rights by means other than the means described
			 in paragraph (1).
				(f)Administration
				(1)In
			 generalThe Secretary shall administer the Park in accordance
			 with—
					(A)this Act;
			 and
					(B)the laws
			 generally applicable to units of the National Park System, including—
						(i)the
			 National Park Service Organic Act (16 U.S.C. 1 et seq.); and
						(ii)the Act of
			 August 21, 1935 (16 U.S.C. 461 et seq.).
						(2)General
			 management plan
					(A)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this Act, the Secretary shall prepare a general
			 management plan for the Park—
						(i)in
			 consultation with applicable State and local governments, owners of property
			 within the boundaries of the Park, and other interested parties; and
						(ii)in
			 accordance with section 12(b) of the National Park System General Authorities
			 Act (16 U.S.C. 1a–7(b)).
						(B)RequirementsTo
			 the maximum extent practicable, the plan prepared under subparagraph (A)
			 shall—
						(i)consider ways to
			 use existing visitor facilities and recreational opportunities developed in the
			 National Heritage Area; and
						(ii)develop programs
			 and management actions cooperatively with the National Heritage Area.
						(g)Cooperative
			 agreements
				(1)In
			 generalTo further the purposes of this Act and notwithstanding
			 chapter 63 of title 31, United States Code, the Secretary may provide grants
			 and technical assistance to, and may enter into cooperative agreements with,
			 the State, political subdivisions of the State, nonprofit organizations, and
			 private property owners—
					(A)to provide
			 technical assistance, interpretation, public access, and other visitor services
			 in the Park; and
					(B)subject to the
			 availability of appropriations, to provide not more than 50 percent of the cost
			 of any natural, historic, or cultural resource protection project in the Park
			 and the National Heritage Area that is consistent with the general management
			 plan prepared under subsection (f).
					(2)Matching
			 requirementAs a condition of the receipt of funds under
			 paragraph (1), the Secretary shall require that any Federal funds made
			 available under a grant or cooperative agreement entered into under that
			 paragraph are matched on a 1-to-1 basis by non-Federal funds.
				(3)ReimbursementAny
			 payment made by the Secretary under paragraph (1)(B) shall be subject to an
			 agreement that the conversion, use, or disposal of the project for purposes
			 that are inconsistent with the purposes of this Act, as determined by the
			 Secretary, shall result in a right of the United States to reimbursement of the
			 greater of—
					(A)the amount
			 provided by the Secretary to the project under paragraph (1)(B); or
					(B)an amount equal
			 to the increased value of the project that is attributable to the funds, as
			 determined by the Secretary at the time of the conversion, use, or
			 disposal.
					(h)Management of
			 old spanish trailNotwithstanding any other provision of this
			 Act, the head of the Federal agency with jurisdiction over a portion of the Old
			 Spanish Trail included within the boundaries of the Park under subsection
			 (b)(9), as determined under the applicable management plan for the Old Spanish
			 Trail, shall continue to manage that portion of the Old Spanish Trail.
			(i)LimitationNothing
			 in this Act expands or diminishes any right of access to any private land
			 within the boundaries of the Park.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
